34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leon McRay KNIGHT, Plaintiff Appellant,v.NORFOLK CITY JAIL;  David Mapp;  Isle of Wight County,Defendants Appellees.
No. 94-6505.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided August 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-93-743)
Leon McRay Knight, appellant pro se.
Rebecca Lynn Deloria, Willcox & Savage, Norfolk, VA, for appellees.
E.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Knight v. Norfolk City Jail, No. CA-93-743 (E.D. Va.  Apr. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note that because Appellant's conviction has not been invalidated, any claim implicating the lawfulness of his incarceration is not cognizable.  Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994)